TEE   ATTORNEY                GENERAL
                             OF TEXAS
                             AuaTur 11.TEXAS


Jlonorable Carlor Atiloy,   Chaimaa
yo~Baar&r       ContPol
      *
Dear Rr. Ashloyr                  opinlaa No. o-7417
                                  kg   Earth8         atat Baud 0r cone01   ~VO
                                                  t   to       atato of Texar
                                                           (liV0   the
                                       azld uiT u.awon countyaa o-t
                                       y;eabtate      laad for the pm-pore of
                                                     eonrtrueted a farm-to-
                                       market 23 ?
                0138eptembrr 21, 19M, the lawnted Judge lbaver H. Balcm,
Chalxmen of the #ate   Board of Control, in perhaps hir lad ofilalal act,
mquerted an opinion from thb department on the abovo matter. It Beema
a very mtr~aolnoldenae     that on the follows  momlng ho wt hi8 tragic
death on the publla hshway at alms& thm ldentiml place where the land
inquired about ir loaated.
               In the purSn6 ot JuUee Baker the Stat0 lort a moat oon-
loimtlour  and valuable servant. Ye rlacerely trwt  that you, aa the
~~ooeemor to his plme, will bo able to and ua feel aorta&a Lou till
manure up to the hl@ rtandard of servhe whioh he reMwe&
                In Ju e Baker’8 lettw k stated that          the 2tak oi Texa8
own0appralmat.4     7 acrw of lud adJao*nt to the lhmet-Au&in SUghway
*hi~l~a001011~J~~touthekk~ir7urdBob~:                                     thatan
unimproved pub110 mad borders thr, bow        le2oi?&          rtion of the 6tate
land leadine fPom uid Burn&-Awtln      H                     cc k; that the com-
~irrlonerr~ Court of Yllllmuon Oounty-7ud     ho 6tate W                CarPlir8loa
are desl.rou8 of aowtruotlng an laproved hrm-to-market         road 6enerallp
along the looatlon of th now-exlrtl.ag uniapmved mad, uhlak till require
the we of more land   than la now alng   wed  ror    hlghlay   prupollom.

                Under the abovo raatr, VW oplalon ua8 mquedod a8 to
uhether the 8tate Board of Contml8an exoauk an la 8emento a a p o r tio n o f
the atato’a land, ior the urpoao of eartruot       uld iur-to-merket road
                                                      4
A6 you knou no one aan m8.L a blading oontmot er the Itate    unlemr ho ha1
been authorized by the fsgislature to uooute the aoatraot. Them 18 noth:
ln the rtatute whloh @ithaP exprordy or by lRpUwtion lUthoX@iuBor
penaltr the 8tat8 Board of Cod841 to exoeuk an oarwnt to w one on
any of the 8tate~ 8 land tar the purpose of havlag con&mated thereon a
farm-to-market- roa4. In the abeenoe of suoh a l  tatuto, w m-ion      from
    Legislature   It la our o&Ion that the Itato Board of ‘ontrol doer
                  l
the
not have any dhorlty to ueeute the easement to the St8t.a of Tuu      or to
K&yhoGty           ror the purpose of having oomtrwt.4 thenon a fanu-to-
                  l
               Vbrtunately tboLeslalaturetill6ooakiamuiae~~
the matter mhouldk cad     to ltr attention, 10 that if the
aerlrer to wafer that authority upaa tin Itate Hoara of co&r0
                                                            T , it may
oMot8ppmplato1e#i8latioa.
                   ~exooutloaof8n      euemeat over bad ir oi a-,            the
aonveyanae of aa intereat      la bad, aadthe 8ktoBonH       ~~Coatroldoer     aot
have any authority      ta e&way ta say me the laterertofthe       Itat. inlead
uaeptwhwe        lutbrltythnforham      booa8raatadWtho       Lylrlatum.




Approveacplaion caamlttee E& 8/ mm chalman